                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KATHLEEN SMITH,                                   Case No. 18-cv-06690-HSG
                                   8                     Plaintiff,                        SCHEDULING ORDER
                                   9             v.                                        Re: Dkt. No. 35
                                  10     KEURIG GREEN MOUNTAIN, INC.,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The parties submitted a proposed schedule on February 8, 2019. See Dkt. No. 35. Having

                                  14   considered the parties’ proposed schedule, the Court SETS the following deadlines pursuant to

                                  15   Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10:

                                  16

                                  17                                Event                                            Date
                                        Class Certification Filing Deadline                             October 18, 2019
                                  18
                                        Opposition Deadline                                             November 18, 2019
                                  19
                                        Reply Deadline                                                  December 2, 2019
                                  20    Class Certification Hearing                                     December 12, 2019 at 2:00 p.m.
                                  21

                                  22          These dates may only be altered by order of the Court and only upon a showing of good

                                  23   cause. The parties are directed to review and comply with this Court’s Civil Pretrial and Trial

                                  24   Standing Order. This order terminates Docket Number 35.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 2/14/2019

                                  27                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  28                                                   United States District Judge
